ACCEPTED
                                                                                            12-13-00368-CR
                                                                               TWELFTH COURT OF APPEALS
                                                                                             TYLER, TEXAS
                                                                                       5/13/2015 8:37:02 AM
                                                                                              CATHY LUSK
                            CAUSE NO. 12-13-00368-CR                                                 CLERK


 FERNANDO SAUCEDO                           §    IN THE
                                            §
 VS.                                        §    TWELFTH COURT
                                                                          FILED IN
                                            §                      12th COURT OF APPEALS
 THE STATE OF TEXAS                         §    OF APPEALS             TYLER, TEXAS
                                                                   5/13/2015 8:37:02 AM
                                MOTION TO                               CATHY S. LUSK
                                                                            Clerk
                        CORRECT CALENDAR SCHEDULE

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes Appellant in the above styled and numbered cause, and moves this

Court to grant an extension of time to file appellant's brief, pursuant to Rule 38.6 of

the Texas Rules of Appellate Procedure, and for good cause shows the following:

1.     This case is on appeal from the 114th Judicial District Court of Smith County,

       Texas.

2.     The case below was styled State v. Fernando Saucedo and numbered 114-1144-

       13.

3.     Appellant was convicted of Driving While Intoxicated.

4.     Appellant was assessed a sentence of twenty (20) years confinement in the

       Texas Department of Criminal Justice-Institutional Division.

5.     Notice of Appeal was given on November 25, 2013.

6.     The Clerk's Record was filed on December 10, 2013; the Reporter's Record was

       filed on March 12, 2014.

7      The Appellant’s Brief is currently due on June 15, 2015. However, the Court

       sent the notice to Mr. Saucedo at the Hutchins Unit. As of this morning, May

       13, 2015, he is still being held in the Smith County Jail on the bench warrant

       issued from the 114th District Court.

8.     On behalf of his client, Counsel requests the Court withdraw the order from May

       12, 2015, and calculate a new date for the completion fo the brief, bearing in

       mind that at best the Smith County Jail has a very rudimentary law library and

       because he has been removed from his unit for so long, there is a possibility that
      he will be sent first to the Gurney Unit for intake.and

10.   Appellant prays that this Court grant this Motion to Extend Time to File

      Appellant’s Brief for a period of sixty (60) days, and for such other and further

      relief as the Court may deem appropriate.

                                              Respectfully submitted,



                                              Law Office of James W. Huggler, Jr.
                                              100 E. Ferguson, Suite 805
                                              Tyler, Texas 75702
                                              Tel: (903) 593-2400
                                              Fax: (903) 593-3830

                                              By: /s/ James Huggler
                                              James W. Huggler, Jr.
                                              State Bar No. 00795437
                                              Attorney for APPELLANT


                           CERTIFICATE OF SERVICE


      This is to certify that on May 13, 2015, a true and correct copy of the above and

foregoing document was served on Michael West, Smith County District Attorney's

Office, 100 North Broadway, Tyler, Texas 75702, by regular mail, fax, hand delivery,

or electronic filing, and Mr. Fernando Saucedo at the Smith County Jail.



                                        /s/ James Huggler
                                       James W. Huggler, Jr.